Citation Nr: 1007570	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had service as a special Philippine Scout from 
June 1946 to April 1949.  He died in June 2002.  The 
appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously before the Board in August 2008, when 
the Board denied the appeal.  The Board later denied, in 
January 2009, the appellant's Motion for Reconsideration of 
the August 2008 Board decision.  The appellant appealed the 
Board's August 2008 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter 'the Court').  By 
Order dated October 2009, the Court vacated the Board's 
August 2008 decision pursuant to a Joint Motion for Remand.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A January 2003 RO decision denied entitlement to service 
connection for the cause of the Veteran's death; the 
appellant was notified of her appellate rights, but did not 
appeal the decision.

2.  In April 2006, the appellant requested that her claim of 
entitlement to service connection for the cause of the 
Veteran's death be reopened.

3.  Certain evidence received since the January 2003 RO 
decision is not cumulative and redundant of evidence already 
in the claims folder, relates to unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for the cause of the Veteran's death, and 
reasonably supports the claim.


CONCLUSIONS OF LAW

1.  The January 2003 RO rating decision denying service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the January 2003 RO rating 
decision is new and material in connection with the petition 
to reopen the claim of entitlement to service connection for 
the cause of the Veteran's death, and the claim of 
entitlement to service connection for the cause of the 
Veteran's death has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death, 
there is no need to undertake review of compliance with VCAA 
and implementing regulations at this time.  This Board 
decision grants the appellant's appeal to the extent that it 
finds new and material evidence sufficient to reopen the 
underlying claim; it is anticipated that any deficiencies 
with regard to VCAA notice or the duty to assist the 
appellant will be addressed and remedied while the underlying 
issue is on remand to the RO.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

New and Material Evidence

In a January 2003 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  In arriving at this decision, the RO 
reviewed the appellant's application, the Veteran's death 
certificate, and an  available private medical report from 
2002, to find that there was no showing that any cause of the 
Veteran's death was etiologically related to his military 
service which concluded in 1949.  The appellant was informed 
of her appellate rights in connection with this January 2003 
denial, but she never filed a timely notice of disagreement 
with the decision.  The January 2003 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  Claims which 
are the subject of prior final determinations may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed .Cir. 1998).

In April 2006, the appellant submitted a request to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  In an August 2006 rating decision, 
the RO denied the petition to reopen; the present appeal 
ensued.

The Board observes that it is somewhat unclear whether the 
October 2006 statement of the case may have considered this 
claim reopened.  However, in any event, the Board is not 
bound by the RO determination and must nevertheless consider 
whether new and material evidence has been received to reopen 
the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The January 2003 RO rating decision is the 
most recent final disallowance of the claim involving 
entitlement to service connection for the cause of the 
Veteran's death.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2006, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A death certificate of record prior to the January 2003 
denial shows that the Veteran died in June 2002; the 
Veteran's death was caused by cardiopulmonary arrest due to 
chronic obstructive pulmonary disease (COPD), with a relevant 
underlying "status asthmaticus" pathology.  The Veteran was 
not service connected for any disabilities at the time of his 
death.

Accompanying the appellant's petition to reopen this claim 
was a private medical opinion, from a Dr. Quismorio,  
presenting a theory explaining how the cause of the Veteran's 
death could have been related to his military service.  This 
medical statement offers the opinion that "since the said 
military personnel was a cook in the military, the job may 
have resulted to his COPD."  The cited rationale offered by 
the doctor in presenting this opinion was that "The use of 
solid fuels for cooking and heating may result in high levels 
of indoor air pollution and the development of COPD.' ...."  
The letter cites a medical article to support this general 
proposition.  The letter then presents Dr. Quismorio's 
conclusion that "Therefore, his exposure to air [pollution] 
may have resulted to his condition which is the antecedent 
cause of death."

The Board finds that the new medical evidence can be viewed 
as presenting at least the level of support for the 
appellant's claim to warrant reopening to accomplish 
additional development with regard to the theory introduced 
in the private medical opinion.  Such additional development 
must be accomplished to consider whether the cause of the 
Veteran's death was at least as likely as not etiologically 
related to the Veteran's military service.

The new private medical opinion suggests the possibility of 
nexus.  The Board believes that the new evidence, featuring 
the private medical opinion discussed above, may be 
reasonably viewed to add new information to the record and to 
be significant to the claim.  Under the circumstance, the 
Board views the submitted evidence as new and material to the 
appellant's claim as it relates to unestablished facts in a 
manner reasonably supportive of the appellant's claim.  The 
claim has therefore been reopened.  After further development 
as discussed in the remand section below, the underlying 
merits of the claim will be considered.


ORDER

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  To this extent, the appeal 
is granted, subject to the following remand section of this 
decision.


REMAND

Under the circumstances, the Board believes that additional 
development is warranted in this case.  The appellant's 
representative has requested a medical opinion, and the Board 
believes that a medical opinion from an appropriately expert 
specialist informed by consideration of the specific details 
of the appellant's case would be of great assistance in 
facilitating proper appellate review of this issue.  As 
discussed in greater detail above, the appellant has 
submitted new medical evidence suggesting a possibility that 
the Veteran's COPD may have been etiologically related to his 
military service duties as a cook; the medical opinion 
suggests that the Veteran's potential exposure to the burning 
of solid fuels could have played a role in the development of 
COPD.  The Board believes a competent medical opinion, 
informed by review of the claims file and consideration of 
the facts shown in this case, is warranted to address the 
question of whether the Veteran's COPD was at least as likely 
as not etiologically related to his military service as a 
cook.  Moreover, a medical opinion addressing the broader 
question of whether any cause of the Veteran's death was 
etiologically related to his military service would also be 
of value in appellate review of this claim on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  The claims-file should be forwarded to 
an appropriate examiner for review to obtain 
a medical opinion to ascertain the 
relationship, if any, between the causes of 
the Veteran's death and his military 
service.  Specifically, the examiner should 
discuss and address the private medical 
opinion (from Dr. Quismorio) suggesting that 
it is possible that the Veteran's COPD was 
etiologically related to the Veteran's 
duties as a cook during military service.  
The examiner is asked to offer an opinion 
stating whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that the Veteran's COPD was caused or 
permanently aggravated by his military 
service, to include his duties as a cook 
possibly involving the use of solid fuels.  
Additionally, the examiner is asked to offer 
an opinion stating whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any other cause of the 
Veteran's death was caused or permanently 
aggravated by his military service.  A 
rationale should be provided for all 
opinions expressed.

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection for the cause of the Veteran's 
death is warranted.  If the benefit sought 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


